Order of the Surrogate’s Court of Nassau County denying appellant’s motion to set aside an order of said Surrogate’s Court dated May 13, 1936, authorizing certain expenditures for the maintenance of the decedent’s home, affirmed, with ten dollars costs apd disbursements, payable by appellant personally. No opinion. In view of the character of the affidavit upon which the appellant moved, the record is directed to be sealed. Close, P. J., Hagarty; Carswell, Adel and Aldrich, JJ., concur. [See post, p. 776.]